Exhibit 10.6(c)

 

Execution Copy

 

SHUTTERSTOCK, INC.

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made between Thilo
Semmelbauer (the “Shareholder”) and Shutterstock, Inc. (the “Company”) or its
assignees of rights hereunder as of October 5, 2012.

 

RECITALS

 

A.                                    On August 17, 2010, the Company granted
the Shareholder a membership interest  (the “Membership Interest”) in
Shutterstock Images LLC (“Shutterstock LLC”) pursuant to the Profits Interest
Grant and Repurchase Agreement (the “Grant Agreement”), which was subject to
vesting based on the Shareholder’s continued service to Shutterstock LLC.

 

B.                                    Shareholder timely filed an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”) in
connection with the Membership Interest and Grant Agreement.

 

C.                                    In connection with a merger transaction
whereby Shutterstock LLC was merged with and into the Company (such transaction,
the “Merger”), the Shareholder received in the Merger in exchange for his
Membership Interests 427,649 shares of common stock of the Company (the
“Shares”).

 

C.                                    Pursuant to the Agreement and Plan of
Merger with respect to the Merger, the allocable portion of the Shares issued to
the Shareholder in the Merger that is attributable to the Shareholder’s
Membership Interest that was subject to vesting as of the date of the Merger
(the “Closing Date”) will continue to remain subject to the same vesting
conditions that were applicable to the Membership Interest as of the Closing
Date.

 

D.                                    As of the Closing Date, the Shareholder
was vested as to 7/15 of his Membership Interest and, therefore, 7/15 of the
number of Shares, or 199,570 shares, are fully vested (the “Vested Shares”). 
The remaining 8/15 of the number of Shares, or 228,079 shares, relate to the
unvested portion of the Membership Interest as of the Closing Date (the
“Restricted Shares”), which will vest and the Company’s right to reacquire the
Restricted Shares shall lapse in accordance with the vesting schedule applicable
to the Membership Interest, subject to the terms and conditions as more fully
set forth in this Agreement.

 

E.                                     The parties hereto desire that this
Agreement set forth the terms and conditions regarding the vesting of the
Restricted Shares, and this Agreement supersedes in its entirety the Grant
Agreement with respect to the terms and conditions regarding the vesting of the
Restricted Shares.

 

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, and for other good and sufficient consideration, the sufficiency of
which is hereby acknowledged, the Purchase and the Company agree as follows:

 

--------------------------------------------------------------------------------


 

1.              Vesting Schedule.  The Restricted Stock will vest and the
Company’s right to reacquire the Restricted Shares will lapse in accordance with
the following schedule:

 

(a)                                 Except as provided otherwise in
Section 1(b) below, 1/14 of the Restricted Shares shall vest on January 5, 2013
and 1/14 of the Restricted Shares shall vest each calendar quarter thereafter,
such that all the Restricted Shares are vested and released from the Company’s
right to acquire such Restricted Shares as of April 5, 2016.

 

(b)                                 50% of then-outstanding Restricted Shares,
which is equal to 114,040 Restricted Shares, shall immediately vest and be
released from the Company’s right to acquire such Restricted Shares upon the
date of the effectiveness of the registration statement relating to the
Company’s initial public offering (such date, the “Acceleration Date”) and,
following the Acceleration Date, the remaining Restricted Shares shall vest
ratably over the remaining quarterly vesting dates between the Acceleration Date
and April 5, 2016.

 

2.              Escrow of Restricted Shares.

 

(a)         All Restricted Shares will, upon execution of this Agreement, be
delivered and deposited with the Secretary of the Company or the Secretary’s
designee (the “Escrow Holder”).  The Restricted Shares will be held by the
Escrow Holder until such time as the Restricted Shares vest or the date the
Shareholder ceases to be a Service Provider.

 

(b)         The Escrow Holder will not be liable for any act it may do or omit
to do with respect to holding the Restricted Shares in escrow while acting in
good faith and in the exercise of its judgment.

 

(c)          Upon the Shareholder’s termination as an employee, director,
consultant or other service provider to the Company (a “Service Provider”) for
any reason, the Escrow Holder, upon receipt of written notice of such
termination, will take all steps necessary to accomplish the transfer of the
unvested Restricted Shares to the Company.  The Shareholder hereby appoints the
Escrow Holder with full power of substitution, as the Shareholder’s true and
lawful attorney in fact with irrevocable power and authority in the name and on
behalf of the Shareholder to take any action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to transfer the unvested Restricted Shares to the Company upon such termination.

 

(d)         The Escrow Holder will immediately take all steps necessary to
accomplish the transfer of Restricted Shares to the Shareholder after they vest.

 

(e)          Subject to the terms hereof, the Shareholder will have all the
rights of a stockholder with respect to the Restricted Shares while they are
held in escrow, including without limitation, the right to vote the Restricted
Shares and to receive any cash dividends declared thereon.

 

3.              Forfeiture upon Termination of Status as a Service Provider. 
Unless specifically provided otherwise in this Agreement or in another agreement
between Shareholder and the Company, the Restricted Shares that have not vested
at the time of the Shareholder’s termination as a Service Provider for any
reason will be forfeited and automatically transferred to and

 

2

--------------------------------------------------------------------------------


 

reacquired by the Company at no cost to the Company upon the date of such
termination and the Shareholder will have no further rights thereunder.  The
Shareholder will not be entitled to a refund of the price paid for the
Restricted Shares, if any, returned to the Company pursuant to this Section 3. 
The Shareholder hereby appoints the Escrow Holder with full power of
substitution, as the Shareholder’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Shareholder to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer such unvested
Restricted Shares to the Company pursuant to this Section 3 upon such
termination of service.

 

4.              Ownership, Voting Rights, Duties.  This Agreement shall not
affect in any way the ownership, voting rights or other rights or duties of the
Shareholder, except as specifically provided herein.

 

5.              Restrictive Legends and Stop-Transfer Orders.

 

(a)         Legends.  The unvested Restricted Shares issued hereunder shall be
endorsed with the following legend (in addition to any legend required under
applicable state securities laws):

 

THE SHARES REPRESENTED HEREBY ARE SUBJECT TO CERTAIN RESTRICTIONS UPON TRANSFER
AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND
THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SHARES UNDER THE SECURITIES
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF THE SECURITIES ACT.

 

At such time as it is appropriate to remove any of the foregoing legends because
the restrictions described therein are no longer applicable to the Shares, the
Company will use its reasonable efforts to have such legends removed as soon as
practicable thereafter.

 

(b)         Stop-Transfer Notices.  Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

(c)          Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote

 

3

--------------------------------------------------------------------------------


 

or pay dividends to any purchaser or other transferee to whom such Shares shall
have been so transferred.

 

6.              Tax Obligations.

 

(a)         Withholding Taxes.  Regardless of any action the Company takes with
respect to any or all applicable national, local, or other tax or social
contribution, withholding, required deductions, or other payments, if any, that
may arise upon the receipt, vesting, the holding or subsequent sale of the
Shares, and the receipt of dividends, if any (“Tax-Related Items”), the
Shareholder acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by the Shareholder is and remains the
Shareholder’s responsibility, except to the extent the Shareholder is entitled
to a gross-up under Section 6(b) below.  The Shareholder further acknowledges
that the Company (a) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Shares and the receipt of dividends, if any; and (b) does not commit
to and is under no obligation to structure the terms of the Restricted Stock to
reduce or eliminate the Shareholder’s liability for Tax-Related Items, or
achieve any particular tax result.

 

(b)         Tax Gross-Up.  The Company shall gross-up Shareholder for all taxes,
penalties and interest Shareholder incurs arising out of an Internal Revenue
Service (or other government agency) determination that the Membership Interest
had a fair market value on the date of grant of more than $0 or a determination
that some or all of the terms of the Membership Interest, Grant Agreement,
Vested Shares, Restricted Shares or this Agreement are not exempt from or fail
to comply with the requirements of Section 409A of the Code and the guidance
promulgated thereunder (“Section 409A”).  The Company reserves the right to
amend the this Agreement at any time to cause this Agreement to either comply
with or be exempt from Section 409A, providing that no Company amendment or
action shall negatively affect any of Shareholder’s rights.

 

(c)          Notwithstanding any contrary provision of this Agreement, no
Restricted Shares may be released from the escrow established pursuant to
Section 2, unless and until satisfactory arrangements (as reasonably determined
by the Company) will have been made by the Shareholder with respect to the
payment of any Tax-Related Items obligations of the Shareholder with respect to
the Restricted Shares.  In this regard, the Shareholder authorizes the Company,
or its respective agents, at their reasonable discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

 

(i)             paying cash;

 

(ii)          withholding from the Shareholder’s wages or other cash
compensation paid to the Shareholder by the Company; or

 

(iii)       withhold or sell the Restricted Shares held in the escrow
established pursuant to Section 2 having a fair market value equal to the
minimum amount required to be withheld.

 

Notwithstanding the immediately preceding provision, in the event the
Shareholder designates the order in which (i), (ii) and (iii) above should be
applied to satisfy the obligations

 

4

--------------------------------------------------------------------------------


 

with regard to Tax-Related Items, then the Company shall abide by and follow
Shareholder’s designation.

 

The Shareholder shall pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold with respect to the Restricted Shares
that cannot be satisfied by one or more of the means previously described in
this Section 6.

 

7.              No Guarantee of Continued Service.  THE SHAREHOLDER ACKNOWLEDGES
AND AGREES THAT THE VESTING OF THE RESTRICTED SHARES PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING THE
SHAREHOLDER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE RIGHT TO
PURCHASE SHARES OR ACQUIRING SHARES HEREUNDER.  THE SHAREHOLDER FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH THE
SHAREHOLDER’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING THE SHAREHOLDER) TO TERMINATE THE SHAREHOLDER’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

8.              Notices.  Notices required hereunder shall be given in person or
by registered mail to the address of the Shareholder shown on the records of the
Company, and to the Company at their respective principal executive offices.

 

9.              Unvested Restricted Shares Not Transferable.  Unvested
Restricted Shares subject to this Agreement and the rights and privileges
conferred hereby cannot not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and cannot be subject to sale
under execution, attachment or similar process.  Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of any unvested Restricted
Shares subject to this Agreement, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

 

10.       Additional Conditions to Release from Escrow.  The Company will not be
required to cause the release of the Restricted Shares from the escrow
established pursuant to Section 2 prior to the expiration of any contractual
lock-up agreement to which the Shareholder is subject, including, without
limitation, the lock-up provisions contained in Section 11 hereof.

 

11.       Lock-Up Agreement.  In connection with the initial public offering of
the Company’s securities and upon request of the Company or the underwriters
managing such offering of the Company’s securities, the Shareholder hereby
agrees not to offer, pledge, sell, contract to sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any
securities of the Company however and whenever acquired (other than those
included in the

 

5

--------------------------------------------------------------------------------


 

registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed 180
days) from the effective date of such registration as may be requested by the
Company or such managing underwriters and to execute an agreement reflecting the
foregoing as may be requested by the underwriters at the time of the Company’s
initial public offering.  Notwithstanding the foregoing, if during the last 17
days of the restricted period, the Company issues an earnings release or
material news or a material event relating to the Company occurs, or prior to
the expiration of the restricted period the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the restricted period, then, upon the request of the managing underwriter, to
the extent required by any FINRA rules, the restrictions imposed by this
subsection shall continue to apply until the end of the third trading day
following the expiration of the 15-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.  In
no event will the restricted period extend beyond 216 days after the effective
date of the registration statement.  In order to enforce the restriction set
forth above, the Company may impose stop-transfer instructions with respect to
the Shares acquired under this Agreement until the end of the applicable
stand-off period.  The Company’s underwriters shall be beneficiaries of the
agreement set forth in this Section.

 

If the underwriters release or waive any of the foregoing restrictions in
connection with a transfer of shares of common stock of the Company, the
underwriters shall notify the Company at least three business days before the
effective date of any such release or waiver.  Further, the Company will
announce the impending release or waiver by press release through a major news
service at least two business days before the effective date of the release or
waiver.  Any release or waiver granted by the underwriters shall only be
effective two business days after the publication date of such press release. 
The provisions of this paragraph will not apply if (x) the release or waiver is
effected solely to permit a transfer not for consideration and (y) the
transferee has agreed in writing to be bound by the same terms of the lock-up
provisions applicable in general to the extent, and for the duration, that such
lock-up provision remain in effect at the time of the transfer.

 

12.       Survival of Terms.  This Agreement shall apply to and bind the
Shareholder and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

 

13.       Section 83(b) Election.  The Shareholder hereby acknowledges that he
has been informed that with respect to the Restricted Shares an election (the
“Election”) may be filed by the Shareholder with the Internal Revenue Service,
within thirty (30) days of the Closing Date.  Absent such an Election, the
Shareholder hereby acknowledges that he has been informed that taxable income
may result to the Shareholder at the time or times on which the Company’s right
to reacquire the Restricted Shares lapses.  The Shareholder is strongly
encouraged to seek the advice of his own tax consultants in connection with the
receipt of the Restricted Shares and the advisability of filing of the Election
under Section 83(b) of the Code.  A form of Election under Section 83(b) is
attached hereto as Exhibit 1 for reference.

 

THE SHAREHOLDER ACKNOWLEDGES THAT IT IS THE SHAREHOLDER’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE SHAREHOLDER

 

6

--------------------------------------------------------------------------------


 

REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON THE
SHAREHOLDER’S BEHALF.

 

14.       Representations.  The Shareholder has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  The Shareholder
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.  The Shareholder understands that he (and
not the Company) shall be responsible for his own tax liability that may arise
as a result of this investment or the transactions contemplated by this
Agreement.

 

15.       Modifications to the Agreement.  This Agreement, Shareholder’s
Employment Agreement, and Shareholder’s Severance and Change In Control
Agreement constitute the entire understanding of the parties on the subjects
covered.  The Shareholder expressly warrants that he is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein or therein.  Modifications to this Agreement can be
made only in an express written contract executed by a duly authorized officer
of the Company.

 

16.       Entire Agreement; Governing Law.  This Agreement will be governed by
the laws of the State of New York, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Agreement, the parties hereby submit to and consent to the jurisdiction of
the Supreme Court of the State of New York for New York County and/or the United
States District Court for the Southern District of New York, to the extent
subject matter jurisdiction exists therefore, and the parties irrevocably submit
to the jurisdiction of both such courts in respect of any such action or
proceeding.  The parties irrevocably waive, to the fullest extent permitted by
law, any objection that they may now or hereafter nave to the laying of venue of
any such action or proceeding brought in the courts of the State of New York
and/or the United States District Court for the Southern District of New York,
and any claim that any such action or proceeding brought in any such court has
been brought in an inconvenient forum.  Any judgment may be entered in any court
having jurisdiction thereof.  This Agreement supersedes in its entirety the
Grant Agreement with respect to the term and conditions regarding the vesting of
the Restricted Shares.

 

The Shareholder represents that he has read this Agreement and is familiar with
its terms and provisions.  The Shareholder hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.

 

THE SHAREHOLDER

 

SHUTTERSTOCK, INC.

 

 

 

 

 

 

/s/ Thilo Semmelbauer

 

/s/ Jonathan Oringer

Signature

 

By

 

 

 

Thilo Semmelbauer

 

Jonathan Oringer

Print Name

 

Print Name

 

 

 

 

 

Chief Executive Officer

 

 

Title

 

 

Dated: October 5, 2012

 

8

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

 

The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below.

 

1.                                     The name, address, taxpayer
identification number and taxable year of the undersigned are as follows:

 

 

 

TAXPAYER

SPOUSE

 

 

 

 

 

NAME:

Thilo Semmelbauer

 

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

TAX ID NO.:

 

 

 

 

 

 

 

TAXABLE YEAR:

2012

 

 

 

2.                                     The property with respect to which the
election is made is described as follows: 228,079 shares (the “Shares”) of the
Common Stock of Shutterstock, Inc. (the “Company”).

 

3.                                     The date on which the property was
transferred is: October 5, 2012.

 

4.                                     The property is subject to the following
restrictions:

 

The Shares may not be transferred and are subject to forfeiture upon termination
of taxpayer’s service relationship with the Company under the terms of an
agreement between the taxpayer and the Company.  These restrictions lapse upon
the satisfaction of certain conditions contained in such agreement.

 

5.                                     The Fair Market Value at the time of
transfer, determined without regard to any restriction other than a restriction
which by its terms shall never lapse, of such property is: 
$                    .

 

6.                                     The amount (if any) paid for such
property is:  $                    , paid for with property with equivalent
value in a transaction intended to qualify as a tax-free exchange of property
for stock pursuant to Section 351 of the Internal Revenue Code of 1986, as
amended.

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.

 

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated: October         , 2012

 

 

Thilo Semmelbauer

 

The undersigned spouse of taxpayer joins in this election.

 

Dated: October         , 2012

 

 

[Spouse of Taxpayer]

 

--------------------------------------------------------------------------------

 